 
EXHIBIT 10.1
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of October
29, 2010, by and among BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited
liability company (the “Borrower”), BH FINANCE LLC, a Nebraska limited liability
company, as a lender under the Credit Agreement referred to below (the
“Lender”), and Baldwin Enterprises, Inc., a Colorado corporation as a
participant under the Credit Agreement referred to below (the “Participant”).
 
W I T N E S S E T H
 
WHEREAS, reference is made to that certain Credit Agreement, dated as of
December 10, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), between the Borrower and the Lender,
pursuant to which the Lender has agreed to make Loans to the Borrower upon the
terms and subject to the conditions specified in the Credit
Agreement.  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
in certain respects as set forth below; and
 
WHEREAS, effective as of the date hereof, the Lender has sold a participation
right in all of the Incremental Commitment and Incremental Loans (as such terms
are defined herein) to the Participant in accordance with the Credit Agreement
(as amended by this Amendment) and pursuant to that certain Participation
Agreement, by and between the Lender and the Participant, of even date herewith
(the “Participation Agreement”).
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.   Amendment to Credit Agreement.  Effective as of the Amendment
Effective Date and subject to the satisfaction of the terms and conditions set
forth herein:
 
(a)           Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the following defined terms in their entirety as follows:
 
“ “Commitment” means, individually or collectively as the context requires, the
Original Commitment or the Incremental Commitment.”
 
“ “Guaranty” means the Guaranty, dated as of December 10, 2009 made by Leucadia
National Corporation, a New York corporation, in favor of the Lender, as amended
by Amendment No. 1 to Guaranty, dated as of October 29, 2010.”
 
“ “Loan” means an extension of credit by the Lender, either directly or
indirectly through the Participant, to the Borrower made pursuant to Article II,
and includes, for the avoidance of doubt, any Incremental Loans.”
 

 
 

--------------------------------------------------------------------------------

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by
inserting the following defined terms in such Section in the proper alphabetical
order:
 
“ “Incremental Commitment” means the Lender’s agreement to make Incremental
Loans to the Borrower through the Participant (and solely through the
Participant) pursuant to Section 2.01 on the terms and conditions set forth in
this Agreement, in an aggregate principal amount at any time outstanding not to
exceed Five Hundred Million Dollars ($500,000,000).”
 
“ “Incremental Loans” means extensions of credit made by the Participant on
behalf of the Lender pursuant to the Incremental Commitment.  For the avoidance
of doubt, Incremental Loans are Loans, that, when made, in the aggregate are
equal to the aggregate principal amount of all Loans outstanding at any time in
excess of One Billion Dollars ($1,000,000,000).”
 
“ “Original Commitment” means the Lender’s agreement to make Loans to the
Borrower pursuant to Section 2.01 on the terms and conditions set forth in this
Agreement, in an aggregate principal amount at any time outstanding not to
exceed One Billion Dollars ($1,000,000,000).”
 
“ “Participant” means Baldwin Enterprises, Inc., a Colorado corporation,
together with any permitted successors or assigns.”
 
(c)           The Credit Agreement is hereby amended by amending and restating
Sections 2.02(a) and 2.02(b) in their entirety as follows:
 
“(a)           Each Loan shall be made upon the Borrower’s irrevocable notice to
the Lender, which may be given by telephone; provided, however, that in the case
of an Incremental Loan, such notice must also be provided to the
Participant.  Each such notice must be received by (i) the Lender not later than
5:00 p.m. on the Business Day prior to the requested date of such Loan and (ii)
in the case of an Incremental Loan, the Participant, on behalf of the Lender,
one Business Day prior to the requested date of such Incremental Loan.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly, but in any case prior to the funding of the Loan, by
delivery to the Lender and, in the case of an Incremental Loan, the Participant,
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower (which confirmation may be delivered by email or
facsimile).  Each Loan shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) the requested date of the Loan (which
shall be a Business Day), (ii) whether the principal amount being borrowed is an
Incremental Loan or not and (iii) the principal amount of the Loan to be
borrowed.
 
(b)           Following receipt of a Loan Notice and upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Loan is the
initial Loan, Section 4.01), the Lender or, in the case of an Incremental Loan,
the Participant,
 
 
 
2

--------------------------------------------------------------------------------

 
 
shall make the principal amount of the Loan to be borrowed as specified in the
applicable Loan Notice available to the Borrower by wire transfer of immediately
available funds to the Funding Account.    Notwithstanding anything to the
contrary in this Agreement, Lender has no obligation to make the principal
amount of any Incremental Loan available to Borrower except to the extent of an
advance by Participant, and Lender shall not be responsible to Borrower or any
other Person for any failure by Participant to make Incremental Loans as
required by this Agreement.  No more than one (1) Loan shall be made by the
Lender pursuant to the Original Commitment to the Borrower on any Business Day,
and no more than one (1) Incremental Loan shall be made to the Borrower by the
Participant on behalf of the Lender on any Business Day.  For the purpose of
clarity, and by way of illustration and not limitation, if $900,000,000
principal amount is outstanding and Borrower wishes to borrow an additional
$300,000,000, then Borrower shall (i) provide to Lender a Loan Notice pursuant
to Section 2.01(a) above requesting a Loan of $100,000,000 and (ii) provide to
each of Lender and Participant a Loan Notice pursuant to Section 2.01(a) above
requesting an Incremental Loan of $200,000,000.  Notwithstanding Section 2.01(a)
above, if a Loan and an Incremental Loan are each requested on the same Business
Day, such Loans shall be funded on the same Business Day.”
 
(d)           The Credit Agreement is hereby amended by amending and restating
Section 2.03(a) in its entirety as follows:
 
“(a)           The Borrower may at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that any
prepayment shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or, if less, the entire principal amount
then outstanding; provided, further, that until such time as a Default or an
Event of Default has occurred and is continuing, the Lender hereby directs the
Borrower to make any such prepayments of Incremental Loans directly to the
Participant.  Any prepayment of Loans shall be accompanied by all accrued and
unpaid interest on the amount prepaid.”
 
(e)           The Credit Agreement is hereby amended by amending and restating
Section 2.08 in its entirety as follows:
 
           “2.08 Payments Generally; Lender’s Clawback
 
.  All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder of
Loans shall be made to the Lender in Dollars and in immediately available funds
not later than 4:00 p.m. on the date specified for payment herein; provided,
that until such time as a Default or an Event of Default has occurred and is
continuing, the Lender hereby directs the Borrower to make all such payments
hereunder of Incremental Loans directly to the Participant (for the purpose of
clarity, any interest payments arising from such Incremental Loans shall be paid
directly to the Participant unless  and until a Default or Event of Default has
occurred and is continuing).  All payments
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
received by the Lender, or by the Participant in the case of Incremental Loans,
after 4:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest shall continue to accrue.  If any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest.”
 
(f)           The Credit Agreement is hereby amended by inserting the following
new Section 2.09 immediately after Section 2.08:
 
“2.09 Equal Rank; No Subordination.
 
(a)           For the avoidance of doubt, all Incremental Loans and other Loans
rank equally in seniority and right of payment hereunder as against the
Borrower, without subordination.  Lender and Participant are subject to the
Participation Agreement, which is intended solely for the purpose of defining
the relative rights of the Lender and the Participant as against each other, and
nothing therein is intended to or shall impair the obligations of Borrower or
any other Loan Party, which are absolute and unconditional, to pay the Loans
(including the Incremental Loans) as and when the same shall become due and
payable in accordance with their terms.
 
(b)           The Incremental Loans and all other Loans shall together be
entitled to all the benefits afforded by this Agreement and the other Loan
Documents, and shall benefit equally and ratably from the Guarantees and
security interests created by the Collateral Documents.”
 
 (g)           The Credit Agreement is hereby amended by inserting the following
new clause (c) immediately after clause (b) in Section 9.06:
 
“(c)           Participations by Lender.  The Lender is, effective as of the
date of this Amendment, selling a participation to the Participant in all of the
Lender’s rights and obligations under this Agreement in respect of the
Incremental Commitment; provided that (A) the Lender’s obligations under this
Agreement with respect to the Original Commitment shall remain unchanged, (B)
the Lender shall remain solely responsible to the Borrower for the performance
of the Original Commitment and (C) except as otherwise set forth herein, the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Agreement; and
provided, further, that Participant shall be solely responsible to the Borrower
for the making of Incremental Loans and the funding of the Incremental
Commitment.  Each of Borrower and Participant hereby releases Lender, and
Lender’s Affiliates, from any liability whatsoever relating to or arising out of
Participant’s failure to fund an Incremental Loan.  The Borrower consents to the
sale of such participation to Participant, pursuant to the terms of the
Participation Agreement (as such agreement may be amended from time to
time).  The Borrower agrees that the Participant shall be entitled to the
benefits of Section 3.01 to the same extent as if it were
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.06.  To the extent permitted by law, the Participant also shall
be entitled to the benefits of Section 9.04 and 9.07 as though it were a
Lender.”
 
(h)           The Credit Agreement is hereby amended by amending and restating
Section 9.07 in its entirety as follows:
 
“9.07           Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender, and each of its Affiliates, and the Participant, and
each of its Affiliates, are hereby authorized at any time and from time to time
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency, but excluding in any event any accounts containing trust or
escrow deposits) at any time held and other obligations (in whatever currency)
at any time owing by the Lender, or any of its Affiliates, or the Participant,
or any of its Affiliates, to or for the credit or the account of the Borrower or
any other Loan Party against any and all of the obligations of the Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to the Lender or the Participant, irrespective of whether or not the
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of the Lender or the
Participant different from the branch or office holding such deposit or
obligated on such indebtedness.  For the purpose of clarity, and not in
limitation of the foregoing, Lender, and its Affiliates, may set off amounts
owed by Borrower to Participant, and its Affiliates, due to Incremental Loans,
and Participant, and its Affiliates, may set off amounts owed by Borrower to
Lender, and its Affiliates, due to Loans made by the Lender pursuant to the
Original Commitment.  The rights of the Lender and its Affiliates and the
Participant (and its Affiliates) under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Lender, or its
Affiliates, or the Participant, or its Affiliates, may have.”
 
SECTION 2.   Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective on the date (the “Amendment Effective Date”) on which
each of the Lender and the Participant shall have received the following, unless
otherwise provided, each of which shall be an original document, unless
otherwise provided,  properly executed by a Responsible Officer of the signing
Loan Party (or an electronic copy of an executed original), and each in form and
substance satisfactory to the Lender:
 
(1) executed counterparts of this Amendment;
 
(2) an amendment to the Guaranty, duly executed by the Guarantor;
 
(3) a consent and reaffirmation agreement in the form of Exhibit A attached
hereto, duly executed by the Borrower, each Subsidiary Guarantor and the
Guarantor; and
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(4) such certificates of resolutions or other action authorizing the execution,
delivery and performance of this Amendment and the other actions contemplated
hereunder.
 
SECTION 3.   Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lender that the statements contained in this
Section 3 are true, correct and complete as of the date of this Amendment.
 
(a)           Due Execution; Enforceability.  The execution and delivery of this
Amendment and any other agreements and instruments contemplated hereby by the
Borrower and its performance hereunder and thereunder have been duly and validly
authorized by all necessary action on the part of the Borrower.  This Amendment
has been, and any other agreements and instruments contemplated hereby to be
executed and delivered by the Borrower will upon such execution and delivery be,
duly authorized, executed, and delivered by the Borrower.  This Amendment
constitutes and will constitute, as the case may be, the legal, valid, and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditor’s rights generally
and general principles of equity.
 
(b)           Representations and Warranties.  The representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Loan Notice (except where already qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.
 
(c)           No Default.  No Default shall exist, or would result from this
Amendment.
 
SECTION 4.   Binding Effect.  This Amendment has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been, duly executed and delivered by the Borrower.
 
SECTION 5.   Continuing Effect.  Except as expressly set forth in this
Amendment, all of the terms and provisions of this Amendment are and shall
remain in full force and effect and the Borrower shall continue to be bound by
all of such terms and provisions.  This Amendment is limited as specified herein
and shall not constitute an amendment of, or an indication of the Lender’s
willingness to amend, any other provisions of the Credit Agreement for any other
date or purpose.
 
SECTION 6.   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.   Severability.  If any provision of this Amendment or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 8.   No Third Party Beneficiaries.  The parties hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other party hereto and its successors and permitted
assigns, in accordance with and subject to the terms of this Amendment, and this
Amendment is not intended to, and does not, confer upon any Person other than
the parties hereto and their respective successors and permitted assigns any
rights or remedies hereunder, including, the right to rely upon the
representations and warranties set forth herein.
 
SECTION 9.   Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Amendment.
 
SECTION 10.Rules of Interpretation.  The rules of interpretation specified in
Sections 1.02 through 1.04 of the Credit Agreement shall be applicable to this
Amendment.
 
SECTION 11.Jurisdiction; Waiver of Venue; Consent to Service of Process.
 
THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS.  THE BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.
 
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
SECTION 12.Waiver of Jury Trial.  THE BORROWER AND EACH OTHER LOAN PARTY, TO THE
EXTENT PERMITTED BY LAW, WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AMENDMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the day and year first above written.
 
 

 
The Borrower
 
BERKADIA COMMERCIAL MORTGAGE LLC
         
 
By:
/s/ Linda Pickles       Name: 
Linda Pickles
      Title: 
Chief Operating Officer
                 

 

 
The Lender
 
BH FINANCE LLC
         
 
By:
/s/ Marc D. Hamburg       Name: 
Marc D. Hamburg
      Title:  President                   

 

 
The Participant
 
BALDWIN ENTERPRISES, INC.
         
 
By:
/s/ Joseph A. Orlando       Name: 
Joseph A. Orlando
      Title:  Vice President                   

 
 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]
 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONSENT AND REAFFIRMATION
 
 
Reference is made to (i) the Credit Agreement, dated as of December 10, 2009 (as
amended, restated, modified or otherwise supplemented prior to the Amendment
Effective Date, the “Credit Agreement”), between Berkadia Commercial Mortgage
LLC, a Delaware limited liability company (the “Borrower”), and BH Finance LLC,
as lender (the “Lender”) and (ii) the Amendment No. 1 to the Credit Agreement
(the “Amendment”) to which this Consent and Reaffirmation is attached.  Unless
otherwise defined herein, capitalized terms used herein have the meanings
assigned to such terms in the Credit Agreement or the Amendment, as applicable.
 
Each Subsidiary Guarantor and the Guarantor hereby consents to the execution,
delivery and performance of the Amendment and agrees that each reference to the
Credit Agreement in the Loan Documents shall, on and after the Effective Date,
be deemed to be a reference to the Credit Agreement as amended by the Amendment.
 
Each Subsidiary Guarantor, the Guarantor and the Borrower hereby acknowledges
and agrees that, after giving effect to the Amendment, all of its respective
obligations and liabilities under the Loan Documents to which it is a party are
reaffirmed, and remain in full force and effect.
 
After giving effect to the Amendment, (i) the Subsidiary Guarantor reaffirms the
guarantee granted by it to the Lender for the benefit of the Guaranteed Parties
under the Subsidiary Guaranty and (ii) the Subsidiary Guarantor and the Borrower
reaffirms each Lien granted by it to the Lender for the benefit of the Secured
Parties under each of the Loan Documents to which it is a party, which Liens
shall continue in full force and effect during the term of the Credit Agreement
as amended by the Amendment, and shall continue to secure the Obligations, in
each case, on and subject to the terms and conditions set forth in the Credit
Agreement as amended by the Amendment and the other Loan Documents, as amended.
 
After giving effect to the Amendment, the Guarantor reaffirms the guarantee
granted by it to the Lender for the benefit of the Guaranteed Parties under the
Guaranty, as amended by that certain Amendment No. 1 to Guaranty, dated as of
October 29, 2010, which guarantee shall continue in full force and effect during
the term of the Credit Agreement as amended by the Amendment, and shall continue
to guarantee all Obligations under the Credit Agreement, on and subject to the
terms and conditions set forth therein (for the purpose of clarity, including
the reduction of the Guaranteed Obligations, as defined therein, by the
aggregate principal amount of outstanding Incremental Loans under certain
circumstances).
 
This Consent and Reaffirmation shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent and
Reaffirmation as of the date of this Amendment.
 
 

 
BERKADIA COMMERCIAL MORTGAGE LLC , as the Borrower
       
 
By:
/s/ Linda Pickles
      Name: 
Linda Pickles
      Title:  Chief Operating Officer                   

 

 
BERKADIA COMMERCIAL MORTGAGE INC., as a
Subsidiary Guarantor
       
 
By:
/s/ Linda Pickles
      Name: 
Linda Pickles
      Title: 
Chief Operating Officer
                 

 

 
LEUCADIA NATIONAL CORPORATION, as the
Guarantor
       
 
By:
/s/ Joesph A. Orlando       Name:  Joesph A. Orlando        Title:  Vice
President                   

 
 
 

[SIGNATURE PAGE TO CONSENT AND REAFFIRMATION]
 
